STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MAISHA HARRELL-BIJOU, SANDRA NO. 2022 CW 0693
HARRELL, BRIAN HARRELL, AND
MADISON HARRELL

VERSUS

MICHAEL P. GUARINO, AAA
COOPER TRANSPORTATION, INC.,

 

AND ACE AMERICAN INSURANCE SEPTEMBER 26, 2022
COMPANY
In Re: Maisha Harrell-Bijou, Sandra Harrell, Brian Harrell,

and Madison Harrell, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 2021-14925.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED WITH ORDER. The trial court’s April 19, 2022
judgment dismissing with prejudice the suit filed by plaintiffs,
Maisha Harrell-Bijou, Sandra Harrell, Brian Harrell, and Madison
Harrell, is a final appealable judgment. Therefore, this writ is
granted for the limited purpose of remanding the case to the
trial court with instructions to grant the plaintiffs an appeal
pursuant to their notice of intent to seek writs, filed on April
25, 2022. See In re Howard, 541 So.2d 195, 197 (La. 1989) (per
curiam). Additionally, a copy of this court’s order is to be
included in the appellate record.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT